 KTCR AM & KTCR FM RADIO237Hennepin Broadcasting Associates, Inc , d/b/aKTCR AM and KTCR FM Radio and TwinCities Local, American Federation of Televisionand Radio Artists, AFL-CIO. Case 18-CA-807521 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 25 June 1984 Administrative Law Judge PhilW Saunders issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed' In concluding that the Respondent did not unlawfully fail to implement a profit sharing plan for the period 5 February 1980 to date, werely solely on the judge's finding that the Respondent did not agreeduring the 1980 contract negotiations to implement a profit sharing planDECISIONSTATEMENT OF THE CASEPHIL W SAUNDERS, Administrative Law Judge Basedon charges filed on February 22 and April 1, 1983, byTwin Cities Local, American Federation of Televisionand Radio Artists, AFL-CIO (the Charging Party, theUnion, or AFTRA), a complaint was issued on Novem-ber 3, 1983, against Hennepin Broadcasting Associates,Inc , d/b/a KTCR AM and KTCR FM Radio (Respond-ent or the Company), alleging violations of Sections8(a)(1) and (5) and 8(d) of the National Labor RelationsAct Respondent filed an answer to the complaint deny-ing it had engaged in the alleged matterOn the entire record in the case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACTI THE BUSINESS OF RESPONDENTRespondent, a Minnesota corporation, with an officeand place of business in Minneapolis, Minnesota, hasbeen engaged in the operation of AM and FM radio sta-tionsDuring the 12-month period ending December 31,1982, Respondent, in the course and conduct of its busi-ness operations described above, derived gross revenuesin excess of $100,000, and during the 12-month periodending December 31, 1982, Respondent, in the courseand conduct of its business operations described above,sold materials and services valued in excess of $5000 di-rectly to purchasers located outside the State of Minne-sotaRespondent is now, and has been at all times material,an employer engaged in commerce with the meaning ofSection 2(2), (6), and (7) of the ActII THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESIt is alleged in the complaint that since about February5, 1978, Respondent has failed and refused to bargain ingood faith with the Union as the exclusive bargainingrepresentative of the employees in the unit-in that(a)Since about February 5, 1978, and continuing todate, Respondent has failed and refused to implement theprofit-sharing plan first agreed to by Respondent and theUnion in a collective-bargaining agreement effectiveFebruary 5, 1978, and included in successive collective-bargaining agreements for the period from February 5,1978, to date(b)Respondent engaged in the acts and conduct de-scribed above without prior notice to the Union andwithout having afforded the Union an opportunity to ne-gotiate and bargain as the exclusive representative of Re-spondent's employees, and without the Union's consent(c)Since about January 5, 1983, by oral request, andagain about January 11, 1983, by written request, theUnion has requested Respondent to furnish the Unionwith information as to the names of the prospective newowners of KTCR FM and AM radio stations(d)The information requested by the Union, as de-scribed above, is necessary for, and relevant to, theUnion's performance of its functions as the exclusive col-lective-bargaining representative of the unit(e)Since about January 5, 1983, Respondent, by oralcommunication, and again about January 20, 1983, by aletter from Albert S Tedesco, has failed and refused tofurnish the Union the information requested by it as de-scribed aboveRespondent and the Union have been parties to aseries of successive collective-bargaining agreements ef-fective for the time period from February 5, 1978, toJune 30, 1984, and all of the contracts between the par-ties have included a profit-sharing provision in article 8,section 2, which provided as followsA During the term of this Agreement the employ-ees covered hereunder are eligible for participa-tion in the Employer's current Profit Sharing Planaccording to the terms and conditions of theProfit Sharing Agreement272 NLRB No 48 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDB The terms of the Profit Sharing Trust Agreementcontrol the Employer's obligation hereunder TheEmployer's and/or trustee's decision regardingthe administration of the trust Agreement shall befinal and binding in all respects and not subject toarbitration hereunder 1While the complaint alleges that Respondent never im-plemented the profit-sharing plan referred to in its con-tracts with the Union, the record evidence in this casemakes clear that Respondent did have a profit-sharingplan However, Respondent's president, Albert Tedesco,testified that Respondent's profit-sharing plan (R Exhs 2and 3) was discontinued by the board of directors onJune 30, 1979, because it was too costly to administerand it was in the best interest of the Company to dis-solve it Tedesco further acknowledged that he did notnotify the Union of the termination of the profit-sharingplan, and that he did not give the Union an opportunityto negotiate about the plan's termination Tedesco alsostated that at no time were any contributions made to theplan here in question, and then explained that the profit-sharing provisions, discontinued in 1979, were carriedover in the subsequent bargaining contracts simply be-cause such provisions were lifted from the preceding bar-gaining agreementsWitnesses for the General Counsel testified that theUnion did not learn of the termination of the profit-shar-ing plan until just before it filed the instant charge herein(February 1983) The Union's executive secretary, JohnKailin, testified that it was not until February 1983, thathe learned that the plan had been terminated and UnionShop Steward Gregory Ellsworth and employee JohnWickham also testified as to the circumstances underwhich the Union learned of the termination of the profit-sharing plan 2Witnesses for the General Counsel also testified that,in spite of the fact that management terminated theprofit-sharing plan unilaterally on June 30, 1979, Re-spondent's team of negotiators, mainly Todd Garamella,represented to the Union that the plan still existed duringtheir 1980 negotiations for a new contract which was ul-timately agreed to 3 Both John Kailin and Greg Ells-worth testified that, during these negotiations, from mid-January to mid-March, the Union proposed that, in placeof Respondent's profit-sharing plan, there be an agree-ment to pay into the national AFTRA plan which coversannouncers at radio and television stations nationwideand which also provides pension, health, life and acci-dental death coverage, but the Respondent took the posi-tion that the Union's proposal was unnecessary becausethe profit-sharing plan already provided for employeesby giving them profit-sharing benefits Kailin and Ells-worth testified that the Union finally dropped its propos-' See G C Exhs 3, 4, 5, and 6, Wickham testified that in early 1983 he had been assigned to a fulltime position with the Respondent, and then realized he was coveredunder a profit sharing plan, to he contacted the station to ascertain detailsof the plan but was then Informed by Gerry Cunning that the plan wasno longer in existence Wickham passed this information to Shop StewardGreg Ellsworth and Ellsworth, apparently then contacted Kailin3 G C Exh 5Šthe 1980/1983 contract between the parties effectiveFebruary 5, 1980al in view of Respondent's position and its reference tothe existence of the profit-sharing plan Respondent'ssole witness, Albert Tedesco, did not rebut the testimonyof Kallin and Ellsworth, but it appears that Tedesco onlyattended the last negotiating session, so he probably wasnot present when Respondent's chief negotiator, ToddGaramella, made the alleged representations to theUnionAs previously set forth herein, the complaint allegesthat Respondent failed and refused to implement theprofit-sharing plan since about February 5, 1978, and didso without prior notice and bargaining with the UnionThe General Counsel now concedes that Respondent didhave a profit-sharing plan until June 30, 1979, and, there-fore, argues the General Counsel, paragraph 9(a) of thecomplaint should be amended to allege that since aboutFebruary 5, 1980, Respondent has failed and refused toimplement the profit-sharing plan agreed to in the collec-tive-bargaining agreement effective February 5, 1980,and included in successive collective-bargaining agree-ments and extensions for the period from February 5,1980, to dateThe General Counsel contends that, from this record,it is clear the Respondent and the Union agreed in theircontract effective February 5, 1980, to a profit-sharingplan•that the profit-sharing plan was specifically dis-cussed in negotiations, as aforestated, and Respondentthen assured the Union that their profit-sharing plan pro-vided the benefits the Union sought by its proposal Inreliance upon Respondent's representations, the Uniondropped its pension, health, and life insurance proposalsYet, at the same time, Respondent knew that its plan hadbeen unilaterally terminated on June 30, 1979The General Counsel points out the Respondent's de-fense to the effect that its contracts with the Union,which incorporated by reference the profit-sharing plan,gave Respondent the power to terminate the plan with-out the consent of the Union 4 The General Counsel fur-ther concedes that it does appear that the February 5,1979-February 4, 1980 contract gives Respondent such aright Nevertheless, when Respondent agreed to providea profit-sharing plan in the contract effective February 5,1980, after the matter was specifically discussed in nego-tiations, it in effect agreed again to institute a profit-shar-ing plan, and Respondent's failure to do so, unilaterally,without notice to or bargaining with the Union, andwithout the consent of the Union, violates the ActMoreover, maintains the General Counsel, it is also clearthat Respondent's June 30, 1979 termination of theprofit-sharing plan was unilateral, and that Respondentneither notified nor bargained with the Union about thetermination of the plan The law is well settled that aunion has the right to be consulted concerning unilateralchanges in terms of employment, and the right is given4 The profit sharing plan here in question contains, in part the followmg language11 2 Discontinuance of Contributions and Termination of Plan TheEmployer also reserves the right, by action of its Board of Directors,to reduce suspend, or discontinue their contributions to this Plan andto terminate this Agreement and the Plan herein embodied in its entirety [emphasis added] KTCR AM & KTCR FM RADIO239by statute and not one obtained by contract Further-more, in order to establish a waiver of the statutoryright, there must be a clear relinquishment of the right,and neither the contract, nor the profit-sharing plan, con-tains language which clearly relinquishes the Union'sstatutory right to notice and to bargain about the effectsof the termination Concededly, the decision to terminatethe plan does not violate Section 8(d), in view of the lan-guage of the profit-sharing plan, but Respondent muststill notify the Union and bargain about the effects of thedecisionThe plan and trust agreement in question, which is Re-spondent's Exhibit 2, provides, in part, as followsARTICLE V5 1 Employer Contributions The Employer shallmake contributions from year to year during thecontinuance of the Plan to the trustee from and outof its current or accumulated net profits in suchamounts as the Board of Directors shall from timeto time determineARTICLE XI11 2 Discontinuance of Contributions and Termina-tion of Plan The Employer also reserves the right,by action of its Board of Directors, to reduce, sus-pend, or discontinue their contributions to this planand to terminate this Agreement and the Planherein embodied in its entirety [previously set forthherein]ARTICLE XIII13 5 Claims Procedure This particular paragraphsets out the procedure that an employee may makea claim if in fact he has a claim under the Plan thatis not being fulfilledARTICLE XIV14 4 Board of Directors The Board of Directorsshall have the exclusive authority, which authoritymay not be delegated (except as provided in (a)hereof) to(a) Amend or terminate the Plan and TrustAgreement5In making my conclusion as to this phase of the case,it is first noted that by letter dated October 23, 1979 (RExh 1) Michael Hansel, the Union's attorney, was noti-fied by President Tedesco that the Respondent did notmake any contributions to its profit-sharing plan in 1978or in 1979, and admittedly as of October 30, 1979, UnionExecutive Secretary Kollin was still meeting with Attor-ney Hansel to ascertain the current business status of theUnion 6 Moreover, Kollin, as executive secretary since5 Copies of this plan have continuously been on file at the station, andneither Kailin nor Ellsworth has asked for a copy of the document Infact, the evidence in this case shows that neither Kailin nor Ellsworth hasever actually read the plan6 In Mechcenter Mid South Hospital, 221 NLRB 670, 678-679 (1975),the administrative law Judge, whose decision was affirmed by the Board,noted that "[w]hen an employer notifies a union of proposed changes inthe middle of 1979, has never made any inquiry of eitherthe Company or members of the Union as to what themembers were receiving, if anything, under the profit-sharing plan It is also obvious from the record that ShopSteward Ellsworth knew about the profit-sharing planHe also knew that from 1978 through 1983 there was nomoney contributed to the plan, but never made a claimunder the plan nor did he ever file a grievance in con-nection therewith, and finally admitted that the Compa-ny could refuse to contribute to the profit-sharing planI have outlined and detailed most of the factual cir-cumstances surrounding the main events herein relevant,in order to show that the Union clearly relinquished orwaived its statutory right to further bargain on thismatter First of all, the Union specifically agreed, in cer-tain provisions of the plan and trust agreement, as afores-tated, that the contributions made by the Company (theemployees made none) would be allocated out of its "netprofits" and in the amounts determined by the board ofdirectors The Union also specifically agreed by provi-sions in the plan that the Company could reduce, suspendor discontinue contributions, and could terminate the planin its entirety and, in fact, had exclusive authority in thisrespect Moreover, it is obvious from the testimony ofKollin and Shop Steward Ellsworth that they also recog-nized the Union's total surrender in the operations of theprofit-sharing Wan to the exclusive discretion of manage-ment, by their acknowledgment that they had not readthe plan but even with this omission, Ellsworth "under-stood" that the Company could refuse to contribute tothe plan Further, there is also a 1979 letter from the Re-spondent to the Union's attorney (its agent) stating thatthe Company had made no contribution for 1978 and1979, as aforementioned, and the Union did not react orreply to this timely notice of a change in working condi-tions Again, this was due recognition and realization bythe Union that, by prior negotiations, it had relinquishedits rights and power to the Company by such agreementsand thereby it had vested in management the workings,contributions, and duration of the profit-sharing planI also do not attach any significance to the late theoryand suggested amendment offered by the General Coun-sel to the effect that on February 5, 1980, the partiesagreed to a profit-sharing plan during the negotiations atthis time But even accepting this argument and conten-tion, there still remained, no matter how it may havebeen carried over, the basic profit-sharing provisionswithin the 80/83 signed contract to the effect that par-ticipation was in accordance with the profit-sharingagreement Likewise, there was no change in the rele-vant provisions of the profit-sharing agreement stillgranting the right to Respondent to reduce, suspend, dis-terms and conditions of employment, It is incumbent upon the union toact with due diligence in requesting bargaining" In American Bushnes,164 NLRB 1055 (1967), the Board held that a union which receivestimely notice of a change in conditions of employment must take advantage of that notice if it is to preserve its bargaining rights, and not becontent in merely protesting an employer's contemplated action Suchlack of diligence by a union amounts to a waiver of its right to bargainSee also Clarkwood Corp, 233 NLRB 1172 (1977), Austin-Berryhill, 246NLRB 1139 (1979) and City Hospital of East Liverpool, 234 NLRB 58(1978) 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinue, or terminate such plan. Therefore, even if theCompany agreed on February 5, 1980, to implement an-other profit-sharing plan, in accordance with the GeneralCounsel's argument, there still remained the contractualprovisions in the plan granting the Company the exclu-sive rights to discontinue or terminate the plan. Obvious-ly making no contributions to it would sufficiently signalits discontinuance. Moreover, it is difficult to believe thatthe Union would place any reliance on the alleged state-ments by Respondent's negotiator in 1980, in reference toa profit-sharing plan, when the Union's lawyer has beenpreviously advised in writing by Tedesco that no contri-butions had been made to it, and especially so with Kai-lin's admission that during this time period he was still incontact with his lawyers. It is also noted that Kailin wasa member of the Union's negotiating team during the1980 negotiations here in question and, by this time, musthave had knowledge, through his lawyer, that no contri-butions had been made. This, in itself, negates the testi-mony of Kailin and Ellsworth as to what Garamella toldthem about the existence of the plan during the negotia-tions in 1980.As indicated, it is ironic that neither the executive sec-retary nor shop steward had ever read the profit-sharingplan that, by the collective-bargaining process, was ineffect. I am in agreement that, had they done so, theywould have noted that the plan itself gives the Respond-ent the right to contribute in what amounts it determines,and also gives the Respondent the right to suspend ordiscontinue the plan. John Kailin testified that he expect-ed the Company to be bound by the plan, and certainlythe contractual provisions, noted herein, clearly showthat AFTRA is also bound by the plan. If the Union didnot want or like those provisions and language in theplan here in question, and did not want to give the Re-spondent the right to terminate the plan without any re-course, then this was a matter that the Union shouldhave negotiated in its contracts. It cannot now come for-ward and try to renegotiate a contract and profit-sharingplan through an unfair labor practice complaint.There is also a final argument by the General Counselthat at least the Respondent had to bargain about the ef-fects of its decision to terminate its profit-sharing plan.The short answer to this argument is that the partieshave spoken on the profit-sharing matter and, in sodoing, reduced their obligations in accordance to theircontracts. They thereby have already detailed and speci-fied all the aspects, participation, and effects such wouldhave on them and the employees depending on the exer-cise of the relevant provisions in the plan left in the solediscretion of the Company. Therefore, even assuming,arguendo, that the Union did not lack diligence in itsnonresponse to the Respondent's notice that the Compa-ny was not making contributions to the plan, neverthe-less, the controlling language and terms employed in thecontracts and in the profit-sharing plan itself clearly re-linquished the Union's right to notice and to bargainabout the effects of the discontinuance or termination ofthe profit-sharing plan.It is also alleged that since about January 5 and 11,1983, the Union has requested Respondent to furnish in-formation as to the prospective new owners of the FMand AM stations here involved, and that the Respondenthas refused to furnish such information.On January 5, 1983, the parties met to negotiate a con-tract to succeed General Counsel's Exhibit 5. Attendingthe session for the Union were John Kailin, GregoryEllsworth (shop steward), and employee Ray Walby, andattending for Respondent were General Sales ManagerTodd Garamella and Mary Robertson, treasurer of theCompany and a member of its board of directors.Kailin testified that at the start of the meeting ToddGaramella told the union negotiating team members thathe wanted to extend the contract without any changesbecause of a pending sale of the FM radio station, whichincluded an option to sell the AM radio station•that itwas all done except the paperwork. Kailin stated that hethen asked for the name of the new owner, but that Gar-amella refused to give the name because the sale was stillin negotiations and had not been completed. Ellsworthconfirmed Kailin's description of this meeting, but noneof the other parties who were present on January 5 testi-fied.Kailin also stated that in the next week to 10 days, heattempted to reach Garamella by phone, but was unableto do so and, as a result, sent a letter to Garamella andTedesco dated January 11, 1983, requesting the name ofthe new owner.7 Albert Tedesco responded by letterdated January 20, 1983, and denied the request.8Kailin further explained that the Union needed toknow the name of the purchaser of the station, not justto negotiate with the new owner regarding assumptionof the bargaining contract, but also to inform the buyerof the existence of contempt proceedings against Re-spondent involving earlier Board decisions and of whichRespondent was in contempt.†Shop Steward Ellsworth testified that on March 30,1983, he had an office conversation with Tedesco, thecompany president. On this occasion Tedesco informedhim that the new buyers of the station were John andKathleen Parker, and he (Ellsworth) then informedKailin as to this disclosure. However, Ellsworth statedthat as early as March 4, 1983, the Union knew about thenew owners as he had learned about the Parkers"through the grapevine" and at the time had so informedJohn Kailin. In fact, Kailin admitted that about March 4,1983, he sent a certified letter to the Parkers as the pro-spective purchasers, but stated that he received no replyuntil he eventually got in touch with them by the middleof or late December 1983,10 and stated that, since thistime, he and the Parkers have proceeded with good-faithnegotiations as the title or interest in the Company wassold by Tedesco to the Parkers on January 20, 1984.7 G C Exh 78 G C Exh 8-9 See G C Exhs. 2(a) and (b) Kailin stated that the contempt case In-volved an allegation by the Board that the Respondent had violated cer-tain terms prescribed by a 1974 order of the Eighth Circuit Court of Ap-peals, and according to /Catlin, it was conceivable that the new ownerwould have some liability to the Union and its members in the event theSpecial Master, heanng the contempt matter, found for the Board10 Kailin testified that sometime dunng the interim•from March toDecember•he believed he wrote a letter to the Parkers, and also believedhe left his telephone number at their address KTCR AM & KTCR FM RADIO241The General Counsel points out that an employer hasan obligation to provide information needed by a bar-gaining representative for the proper performance of itsduties, and that an employer cannot refuse to furnish re-quested information because the bargaining representa-tive seeks information on matters outside the scope ofthe unit represented by a union Moreover, in caseswhere a union has shown the reasonable or probable rel-evance of information regarding the employer's relation-ship with another employer, the Board has held that theemployer is obligated to furnish the information request-ed, citing Fawcett Printing Corp, 210 NLRB 964 (1973),and Herk Elevator Maintenance, 197 NLRB 96 (1972),enfd 471 F 2d 647 (2d Cir 1973)The General Counsel further argues that the Union'srequest in the instant case for the name of the purchaseron January 5, 1983, is within the requirements of "proba-ble relevance" set out by the Board as John Kadin de-sired the information to inform the purchaser of its po-tential liability in view of contempt proceedings, thenpending against Respondent The Union's concern anddesire for the information requested is justified in view ofthe U S Supreme Court decision in Golden State BottlingCo v NLRB, 414 U S 168 (1973), wherein the Courtholds that a bona fide successor may be liable for itspredecessor's unfair labor practices The Court notesSince the successor must have notice before liabilitycan be imposed, "his potential liability for remedy-ing the unfair labor practice is a matter which canbe reflected in the price he pays for the business, orhe may secure an indemnity clause in the sales con-tract which will indemnify him for liability arisingfrom the seller's unfair labor practices [414 U S at185, citing Perma Vinyl Corp, 164 NLRB 968, 969(1967) ]Thus, contends the General Counsel, in order to apprisethe purchaser of its potential liability, and to establishthat the purchaser had notice, the Union needed the in-formation requested on January 5 and 11, 1983The General Counsel also maintains that the Respond-ent did not rebut the testimony of John Kaihn whereinhe was told on January 5, 1983, that the sale was com-pleted except for the paperwork, nor did Respondent dis-pute the testimony of both Kailin and Ellsworth that Re-spondent took the position at negotiations on January 5,1983, that a new contract was unnecessary due to thepending sale In so doing, the Respondent wanted it bothways-it not be required to negotiate a new contract be-cause it was selling the business, and it not be required tofurnish the name of the purchaser of the business becausethe sale was not final Moreover, according to the Gen-eral Counsel, Tedesco's January 20, 1983 letter does notsuggest the Respondent was, at the time, contending thatit would not provide the information because of the lackof finality to the sale, but rather Tedesco suggested thatthe Union wait until the information became a matter ofpublic record Respondent never offered into evidenceany records demonstrating that the sale was not final byJanuary 5, 1983, as was stated by Todd Garamella Fur-ther, and even though the Union knew of the identity ofthe purchaser by March 4, 1983, the Board has held thata delay in furnishing information requested by a unionviolates the Act-Aeolian Corp, 247 NLRB 1231 (1980),International Credit Service, 240 NLRB 715 (1979)-andhere the delay in furnishing the information is particular-ly important, as the Union's efforts to ascertain the iden-tity of the purchaser were aimed at apprising the pur-chaser of Respondent's prior unfair labor practices andthose in contempt proceedings The fact that the Unionlearned of the information from another source excusesneither Respondent's refusal nor its delay in providingthe information Finally, the General Counsel points outthat, even though the Respondent attempted to establishthat Kadin made little effort to contact the purchaserafter learning its identity on March 4, 1983, and, in anyevent, was able to and is negotiating with the new pur-chaser, neither defense is relevant, as it is the GeneralCounsel's position that the Union's motive in requestingthe identity of the purchaser was primarily to notify thepurchaser of its potential liability for Respondent's priorunfair labor practicesIn making my conclusions here, it is initially notedthat the letter to Kailin from Tedesco dated January 20,1983, generally rebuts any statements made by ToddGaramella at the negotiation session on January 5 to theeffect that the sale of the station was completed exceptthe paperwork Tedesco's letter informed Kailin that hisrequest for the name of the buyer was premature, thatthe signing of the contract to sell had been delayed to atleast February 1, that an additional month would then beneeded for filing of the transfer with the Federal Com-munications Commission It also stated that, consideringthe current bargaining agreement between the partiesthat was now effective through June 30, 1984, this wouldallow the Union sufficient time to discuss and negotiate anew agreement with the new owner This letter to theUnion was then followed with an official notification byTedesco to the shop steward on March 30, 1983, that thebuyers were John and Kathleen Parker (unofficiallyknown on March 4) However, subsequent to receivingthe official information, Kailin did not get in touch withthe Parkers until the middle of or late December 1983, aperiod of almost 10 months,11 and it seems to me thatthese circumstatnces tend to destroy any and all argu-ments of urgency, which appear to be the main conten-tion of the Union This record shows that John Kailinnever really seriously attempted or bothered to makecontact with the Parkers after his letter of March 4,1983, until months later, even though he testified thattime was "very crucial" because they had heard for sev-eral months that efforts to sell the station had been inprogressIn summary, it appears to me that the delay in the ini-tial request to disclose the new buyers was reasonablyjustified under the business considerations here involvedand for the reasons as duly explained and set forth in theletter of January 20 from Tedesco to Kailin In the finalanalysis, the Union, through the shop steward, received" Kailin claimed to have written another letter, but he did not havesuch a document with him at the hearing and could only testify that hebelieves he wrote to the Parkers one more time 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe names it wanted as early as March 4, 1983 (fromwhatever source the information came, it was deemed re-liable so that a letter followed from Kadin to the Park-ers), and, as a result of these events, within less than 2months, the Union had the names of the new buyerswithin the time frame as outlined in the January 20 letterto Kadin Moreover, and most importantly, the businesssale of the station or property here in question was notconcluded or finalized until January 20, 1984 Certainlythis fact, in itself, strongly indicated that the initial re-quest a year earlier for the name of the new buyer waspremature as obviously certain other factors, details, ar-rangements, and business considerations were in the pic-ture and had to be worked out Such is a reasonable in-ference by merely recognizing the lapsed time period in-volved between January 5, 1983, when the request wasmade, and the final sales transactions more than a yearlaterIn essence, the Union was given the names of the newbuyers within a reasonable period considering it involvedthe sale of property Even accepting all the reasons as towhy this information was needed, there is no showingthat the Union was, in any way, prejudiced by this delayThe Union then had March, April, May, June, July,August, September, October, November, and most ofDecember 1983 to contact the new owners with what-ever background and current information It had forthem, and such a long delay in doing so amply indicatesthe lack of any real emergency or that time was a crucialelement to the Union at any stage in this caseCONCLUSIONS OF LAWThe General Counsel has not established by a prepon-derance of the credible evidence that the Union violatedthe Act as alleged in the ComplaintOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe complaint is dismissed in its entirety12 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes